IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE JAMES BOONE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1233

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 29, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Willie James Boone, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).
ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                 2